 1   Michael C. Mason, SBN 021921
     masonm@gtlaw.com
 2   Greenberg Traurig, LLP
     2375 East Camelback Road, Suite 700
 3   Phoenix, Arizona 85016
     Telephone: (602) 445-8000
 4   Facsimile: (602) 445-8100
 5   Todd D. Wozniak (admitted pro hac vice)
     wozniakt@gtlaw.com
 6   Greenberg Traurig, LLP
     Terminus 200
 7   3333 Piedmont Road NE, Suite 2500
     Atlanta, GA 30305
 8   Telephone: (678) 553-2100
     Facsimile: (678) 553-2212
 9
     Lindsey R. Camp (admitted pro hac vice)
10   campl@gtlaw.com
     Greenberg Traurig, P.A.
11   333 S.E. 2nd Avenue, Suite 4400
     Miami, FL 33131
12   Telephone: (305) 579-0500
     Facsimile: (305) 579-0717
13
     Attorneys for Defendants Eric Bensen, Randall Smalley,
14   Robert Smalley, Jr., Family Trust Created Under The
     Smalley Revocable Trust Dated July 8, 2004, Marital Trust
15   Created Under The Smalley Revocable Trust Dated July 8,
     2004, Survivor’s Trust Created Under The Smalley
16   Revocable Trust Dated July 8, 2004, and RVR, Inc.
17                           UNITED STATES DISTRICT COURT
18
                              FOR THE DISTRICT OF ARIZONA
19
       R. Alexander Acosta, Secretary of Labor,    Case No. 2:19-cv-03178-JJT
20
                     Plaintiff,
21                                                 MOTION TO DISMISS THE
       v.                                          COMPLAINT BY DEFENDANTS RVR,
22                                                 INC., ERIC BENSEN, RANDALL
       Reliance Trust Company, Eric Bensen,        SMALLEY, ROBERT SMALLEY, JR.,
23     Randall Smalley, Robert Smalley, Jr.,       AND THE FAMILY TRUST, MARITAL
       Family Trust Created Under The Smalley      TRUST, AND SURVIVOR’S TRUST
24     Revocable Trust Dated July 8, 2004,         CREATED UNDER THE SMALLEY
       Marital Trust Created Under The Smalley     REVOCABLE TRUST DATED JULY 8,
25     Revocable Trust Dated July 8, 2004,         2004
       Survivor’s Trust Created Under The
26     Smalley Revocable Trust Dated July 8,
       2004, RVR, Inc., and RVR Employee
27     Stock Ownership Plan,

28                   Defendants.
                                                            1   I.     INTRODUCTION
                                                            2          The Complaint filed by the Department of Labor (“DOL”) fails to allege any facts
                                                            3   to support its conclusory assertions that the moving Defendants violated their alleged
                                                            4   ERISA fiduciary duties and knowingly participated in Defendant Reliance Trust
                                                            5   Company’s alleged violations of its own fiduciary duties. Accordingly, all claims
                                                            6   asserted against the moving Defendants, including the failure to monitor claim, breach of
                                                            7   co-fiduciary duty claim, knowing participation in Reliance Trust’s breach of fiduciary
                                                            8   duty claim, and indemnification claim, should be dismissed pursuant to Rule 12(b)(6).
                                                            9   RVR, Inc. should also be dismissed as a nominal defendant because the DOL has failed
                                                           10   to allege any facts to support its baseless allegation that RVR, Inc.’s presence in this case
                                                           11   is necessary or otherwise appropriate under Rule 19(a). 1
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   II.    SUMMARY OF ALLEGATIONS 2
                           PHOENIX, ARIZONA 85016




                                                                       The Complaint alleges that, prior to May 2014, Defendants Randall Smalley,
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   Robert Smalley, Jr., and Eric Bensen (the “Director Defendants”) were the sole
LAW OFFICES




                                                           15   shareholders of RVR, Inc. (“RVR”) and the sole members of RVR’s Board of Directors
                                                           16   (“Board”). (Compl. [Doc. 5] at ¶ 6). In their capacity as Board members, the Director
                                                           17   Defendants approved a resolution to establish the RVR Employee Stock Ownership Plan
                                                           18   and Trust (“ESOP” or “Plan”) to provide retirement benefits to RVR’s employees. 3 (Id.
                                                           19   at ¶¶ 2, 26). On May 28, 2014, the Director Defendants also agreed to sell all shares of
                                                           20

                                                           21

                                                           22
                                                                1
                                                           23      The RVR, Inc. Employee Stock Ownership Plan should be dismissed as a nominal
                                                                Defendant for the same reasons.
                                                           24
                                                                2
                                                                   Defendants have assumed as true, for purposes of this Motion only, the well-pled
                                                                factual allegations of the Complaint. Defendants reserve the right to dispute all factual
                                                           25   and legal allegations against them for any other purpose.
                                                                3
                                                                   An employee stock ownership plan is a retirement plan established to invest primarily
                                                           26   (oftentimes, exclusively) in the stock of the employer which establishes the plan. 29
                                                                U.S.C. § 1107(d)(6)(A). In that respect, it acts as both a retirement plan and a mechanism
                                                           27   by which the employees become owners of their employer. See, e.g., id.; see also Edgar
                                                                v. Avaya, Inc., 503 F.3d 340, 346 (3rd Cir. 2007) (“Congress expressly intended that the
                                                           28   ESOP would be an employee retirement benefit plan and technique of corporate finance
                                                                that would encourage employee ownership.”).

                                                                                                             2
                                                            1   stock in RVR to the ESOP. 4 (Id. at ¶ 5). This RVR stock transaction (the “Transaction”)
                                                            2   is the focus of the DOL’s Complaint.
                                                            3            The DOL alleges that RVR engaged Chartwell Business Valuation, LLC
                                                            4   (“Chartwell”) in February 2014 to provide financial advisory and investment banking
                                                            5   services for a potential sale of RVR’s stock to the yet-to-be-formed ESOP. (Id. at ¶ 19).
                                                            6   Chartwell’s responsibilities allegedly included (1) estimating the value of RVR’s stock
                                                            7   from the perspective of an ESOP trustee; and (2) representing RVR’s shareholders in
                                                            8   negotiations with the ESOP Trustee. (Id.). In April 2014, RVR engaged Defendant
                                                            9   Reliance Trust Company (“Reliance”) to “act as the Plan trustee and independent
                                                           10   fiduciary for the transaction.” Among other things, Reliance was required to (a) evaluate
                                                           11   the proposed transaction; (b) negotiate the terms of the purchase of RVR’s stock on behalf
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   of the ESOP; and (c) ensure that the price paid for the RVR stock did not exceed the
                           PHOENIX, ARIZONA 85016




                                                                stock’s fair market value. (Id. at ¶ 22). To assist in fulfilling its fiduciary responsibilities,
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   Reliance engaged Stout Risius Ross, Inc. (“SRR”), “an employee stock ownership plan
LAW OFFICES




                                                           15   appraisal firm,” as “an independent appraiser and financial advisor” to Reliance, as well
                                                           16   as experienced legal counsel. (Id. at ¶¶ 23, 45). In its engagement letter with Reliance,
                                                           17   SRR agreed to “render a valuation and opinion of fairness in connection with the
                                                           18   [proposed] Transaction, including whether the consideration to be paid by the Plan for
                                                           19   the shares of RVR [stock] … was not greater than the shares’ fair market value.” (Id. at
                                                           20   ¶ 25).
                                                           21            On April 16, 2014, representatives of RVR (including the Director Defendants),
                                                           22   Chartwell, Reliance, and SRR met to discuss the proposed Transaction and RVR’s
                                                           23   “operations and future outlook, and a timeline for the proposed Transaction, including a
                                                           24   closing date of May 27, 2014.” (Id. at ¶¶ 20, 43).
                                                           25

                                                           26
                                                                4
                                                                  The Complaint alleges that Randall Smalley and his wife (a non-party) were co-trustees
                                                                of three trusts established under the Smalley Revocable Trust dated July 8, 2004: the
                                                           27   Family Trust, the Martial Trust, and the Survivor’s Trust (collectively, the “Smalley Trust
                                                                Defendants”). (Id. at ¶¶ 5, n.1, 13, 16). The Smalley Trust Defendants allegedly owned
                                                           28   48.35% of RVR’s stock, Robert Smalley allegedly owned 48.35% of RVR’s stock, and
                                                                Eric Bensen allegedly owned 3.3% of RVR’s stock. (Id. at ¶¶ 13-15).

                                                                                                               3
                                                            1         By April 24, 2014, Chartwell had sent proposed transaction terms to Reliance and
                                                            2   Reliance had received the documents “necessary for SRR’s valuation analysis.” (Id. at
                                                            3   ¶ 42). On May 2, 2014, SRR allegedly provided Reliance with an initial draft valuation
                                                            4   that provided a range of fair market value for RVR’s stock of $104,900,000 to
                                                            5   $114,400,000. (Id. at ¶¶ 43, 47). The initial draft valuation was reviewed by Reliance
                                                            6   and discussed at Reliance’s “Trust Committee” meeting on May 5, 2014. (Id. at ¶¶ 43,
                                                            7   45). Reliance’s Trust Committee allegedly reviewed the valuation and asked questions
                                                            8   regarding SRR’s draft valuation, including how comparable RVR was to the publicly
                                                            9   traded companies used in SRR’s guideline company valuation analysis. 5 (Id. at ¶ 45).
                                                           10   Reliance also allegedly requested that SRR “expound on its cash flow analysis.” (Id.).
                                                           11   Reliance’s legal counsel, which had reviewed the due diligence materials, also
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   participated in the meeting and allegedly provided additional information regarding the
                           PHOENIX, ARIZONA 85016




                                                                status of due diligence and RVR’s executive compensation plans to Reliance’s Trust
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   Committee. (Id.). Based on the extensive information available to it, and the advice of
LAW OFFICES




                                                           15   its legal and financial advisors, Reliance’s Trust Committee made an offer of $100
                                                           16   million—approximately $5 million less than the bottom of the fair market value range
                                                           17   provided by SRR—for one hundred percent (100%) of RVR’s stock. (Id. at ¶¶ 43, 45).
                                                           18         Chartwell continued to provide additional information to Reliance and its advisors
                                                           19   as it became available and a second valuation was allegedly issued to Reliance by SRR
                                                           20   on May 21, 2014. (Id. at ¶¶ 43, 46). The additional information provided to SRR did not
                                                           21   change SRR’s view as to the fair market valuation range for RVR’s stock: $104,900,000
                                                           22   to $114,400,000. (Id. at ¶ 47). With the benefit of SRR’s updated valuation, additional
                                                           23   due diligence, and a memorandum prepared by Reliance’s legal counsel explaining the
                                                           24

                                                           25
                                                                5
                                                                  Similar to home appraisals, which value a home by reference to other, comparable
                                                                homes which have recently been sold, the guideline company valuation methodology
                                                           26   values a private company’s stock by reference to the prices at which the stock of
                                                                comparable, publicly traded companies are trading, and then makes adjustments to
                                                           27   account for differences between the private company and the group of “comparable
                                                                companies.” See, e.g., In re Mirant Corp., 334 B.R. 800, 816-817 (N.D. Tex. 2005);
                                                           28   Kardash v. Comm’r, 109 T.C.M. (CCH) 1234 at *6, adhered to on reconsideration,
                                                                T.C.M. (RIA) 2015–197 (2015).

                                                                                                           4
                                                            1   due diligence review, Reliance negotiated a purchase price of $105 million for 100% of
                                                            2   RVR’s stock – which was effectively the lowest point on the fair market valuation range
                                                            3   determined by SRR. (Id. at ¶¶ 47-48). The selling shareholders agreed to Reliance’s
                                                            4   revised offer and the transaction closed on May 27, 2014. (Id. at ¶ 44).
                                                            5          The DOL alleges that the Plan paid more than fair market value for the RVR stock
                                                            6   it purchased and that Reliance violated its ERISA fiduciary duties when it negotiated a
                                                            7   purchase price of $105 million for 100% of RVR’s stock. More specifically, the DOL
                                                            8   alleges that:
                                                            9      • Reliance improperly retained SRR, “who was not truly independent,
                                                                     given the prior business dealings and referral relationships between and
                                                           10        among Chartwell, Reliance, and SRR” (although the DOL does not allege
                                                                     how many prior business dealings they had, describe the alleged referral
                                                           11        relationships, or explain how any of the foregoing renders SRR a non-
                                                                     independent appraiser much less how any of this allegedly impacted
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12        SRR’s fair market valuation of RVR’s stock);
                           PHOENIX, ARIZONA 85016




                                                                   • Reliance “rushed” its investigation of the proposed Transaction (although
   G REENBERG T RAURIG




                                                           13
                                                                     the DOL fails to allege how long a “non-rushed” investigation should take
                                (602) 445-8000




                                                           14        a professional, independent trustee, such as Reliance);
LAW OFFICES




                                                           15      • Reliance “failed to provide SRR with complete information necessary to
                                                                     produce a reliable valuation report” (although the DOL fails to allege
                                                           16        what information was allegedly withheld from SRR or how that
                                                                     unidentified information would impact the valuation);
                                                           17
                                                                   • Reliance “failed to adequately scrutinize and critically question SRR’s
                                                           18        valuation reports” (although the DOL admits that both valuations were
                                                                     reviewed and that questions regarding the valuations were asked by
                                                           19        Reliance’s Trust Committee); and
                                                           20      • Reliance failed to “negotiate in good faith over the stock purchase price
                                                                     and other terms of the Transaction” (although the DOL fails to identify
                                                           21        the “other terms” of the Transaction with which it takes issue or describe
                                                                     how the unidentified terms were improper; moreover, the DOL
                                                           22        acknowledges that there were multiple days of negotiations and multiple
                                                                     offers made by both sides; and, according to the DOL’s own allegations,
                                                           23        the price ultimately negotiated by Reliance was at the bottom of the fair
                                                                     market value range provided by SRR).
                                                           24

                                                           25   (Id. at ¶¶ 64-68).
                                                           26          The DOL’s claims, however, are not limited to Reliance. The DOL also asserts
                                                           27   derivative liability claims against the Director Defendants and makes the purely
                                                           28   conclusory allegations that the Director Defendants violated their own ERISA fiduciary


                                                                                                            5
                                                            1   duties because (1) they allegedly “knew that Reliance failed to hire an independent
                                                            2   appraiser, rushed its investigation into the [proposed] Transaction, failed to provide SRR
                                                            3   with complete information, failed to adequately investigate SRR’s valuation report, failed
                                                            4   to negotiate in good faith, and caused the Plan to purchase [the] RVR stock for more than
                                                            5   fair market value,” and (2) the Director Defendants did nothing to prevent or correct
                                                            6   Reliance’s alleged fiduciary breaches. (Id. at ¶ 77). How the Director Defendants
                                                            7   allegedly obtained knowledge of any of Reliance’s alleged misconduct is anyone’s guess
                                                            8   as the DOL fails to allege any facts to support its allegations regarding the Director
                                                            9   Defendants’ alleged knowledge. 6
                                                           10          The DOL also alleges that the Director Defendants and the Smalley Trust
                                                           11   Defendants are liable, as non-fiduciaries, for knowingly participating in Reliance’s
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   violations of ERISA. (Id. at ¶¶ 81-82). Again, the DOL relies solely on conclusory
                           PHOENIX, ARIZONA 85016




                                                                allegations that the Director Defendants and the Smalley Trust Defendants “knew or
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   should have known about the circumstances that rendered the Transaction illegal under
LAW OFFICES




                                                           15   ERISA”. (Id. at ¶ 81). The DOL, however, fails to allege any facts to support its
                                                           16   conclusory assertions regarding the Defendants’ purported knowledge.
                                                           17          Despite having the benefit of a three-year investigation, see n.6 supra, the DOL
                                                           18   has not alleged any actual facts that give rise to a plausible claim for relief against any of
                                                           19   the Director Defendants or the Smalley Trust Defendants. Accordingly, the DOL’s
                                                           20   claims against these Defendants should be dismissed pursuant to Rule 12(b)(6). The
                                                           21   same is true for RVR, which the DOL has joined as a nominal defendant under Rule 19
                                                           22   “solely to assure that complete relief can be granted,” as the DOL has failed to allege any
                                                           23   facts that support its position that complete relief cannot be granted without RVR’s
                                                           24   presence in the case.
                                                           25

                                                           26
                                                                6
                                                                   This is not a typical case in which the plaintiff has not conducted discovery before
                                                                filing the Complaint. Here, the DOL has conducted a three-year investigation into the
                                                           27   Transaction, which included requesting or subpoenaing all relevant documents from all
                                                                of the Defendants, SRR, Chartwell, and any other potential witnesses; interviewing all
                                                           28   relevant witnesses; and conducting whatever other investigation the DOL deemed
                                                                necessary or appropriate.

                                                                                                              6
                                                            1   III.   LEGAL ARGUMENT AND ANALYSIS
                                                            2          A.     Standard of Review
                                                            3          Under Rule 12(b)(6), a complaint must be dismissed if it fails to “offer... [more
                                                            4   than] labels and conclusions or a formulaic recitation of the elements of a cause of
                                                            5   action.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal quotations omitted); see
                                                            6   also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); In re Syntex Corp. Sec. Litig.,
                                                            7   95 F.3d 922, 926 (9th Cir. 1996) (“Conclusory allegations of law and unwarranted
                                                            8   inferences are insufficient to defeat a motion to dismiss for failure to state a claim.”).
                                                            9   Dismissal is required where the complaint does not plead “enough facts to state a claim
                                                           10   to relief that is plausible on its face.” Twombly, 550 U.S. at 570. A claim is not facially
                                                           11   plausible unless, after setting aside all conclusory allegations, the complaint contains
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   “factual content that allows the court to draw the reasonable inference that the defendant
                           PHOENIX, ARIZONA 85016




                                                                is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949.
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14          B.     The DOL’s Breach Of Duty To Monitor Claim Against The Director
LAW OFFICES




                                                                              Defendants Fails As A Matter of Law
                                                           15

                                                           16          In its Third Claim for Relief, the DOL asserts that (1) the Director Defendants had

                                                           17   an ERISA fiduciary duty to monitor Reliance, and (2) they violated this duty because

                                                           18   they “knew or should have known about the circumstances that rendered the Transaction

                                                           19   illegal under ERISA, including that Reliance’s investigation of RVR’s fair market value

                                                           20   was flawed.” (Compl. at ¶ 73) (emphasis added).

                                                           21          As an initial matter, the “knew or should have known” standard has been rejected

                                                           22   by the vast majority of courts to consider the issue, which have instead adopted an actual

                                                           23   knowledge standard. See, e.g., Solis v. Webb, 931 F. Supp. 2d 936, 955 (N.D. Cal. 2012)

                                                           24   (rejecting DOL’s argument that a “known or should have known” standard applies to

                                                           25   duty to monitor claims); Mellot v. ChoicePoint, Inc., 561 F. Supp. 2d 1305, 1316 (N.D.

                                                           26   Ga. 2007) (dismissing failure to monitor claim where complaint failed to allege that

                                                           27   “Defendants had notice of any appointee conduct that would warrant removal”); In re

                                                           28   Dynegy, Inc. ERISA Litig., 309 F. Supp. 2d 861, 904 (S.D. Tex. 2004) (same); Newton v.


                                                                                                            7
                                                            1   Van Otterloo, 756 F. Supp. 1121, 1132 (N.D. Ind. 1991) (liability for a failure of the duty
                                                            2   to monitor arises only where an appointing fiduciary was on notice of “possible
                                                            3   misadventure by their appointees”).
                                                            4          As explained by the Court in Solis v. Webb, when it rejected the DOL’s argument
                                                            5   that a “knew or should have known” standard should be applied in duty to monitor cases,
                                                            6   the “knew or should have known” standard is “largely duplicative of ERISA’s ‘prudent
                                                            7   man’ standard for fiduciary conduct. Its adoption here, where fiduciaries have delegated
                                                            8   some of their fiduciary duties to others, would render both that delegation and ERISA’s
                                                            9   liability limiting provisions ineffective.” 931 F. Supp. 2d 936, 955 (N.D. Cal. 2012); see
                                                           10   also Coyne & Delany Co. v. Selman, 98 F.3d 1457, 1466 n.10 (4th Cir. 1996) (“[C]ourts
                                                           11   have properly taken a restrictive view of the scope of th[e] duty [to monitor] and its
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   attendant potential for liability.”).
                           PHOENIX, ARIZONA 85016




                                                                       The DOL’s duty to monitor claims also fail because the Complaint lacks any
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   factual allegation that the Director Defendants were on notice that Reliance Trust – a
LAW OFFICES




                                                           15   professional trustee hired to bring independence to the proposed Transaction – failed to
                                                           16   perform its responsibilities or acted in any manner that would violate ERISA. By way of
                                                           17   example only:
                                                           18          • there is no allegation that Chartwell, the financial advisor which the DOL
                                                                         contends was hired by RVR to, among other things, estimate RVR’s “equity
                                                           19            value from the perspective of a Plan’s trustee’s financial advisor,” informed
                                                                         the Director Defendants that the purchase price paid by the Plan did not reflect
                                                           20            the fair market value of the RVR stock purchased by the Plan;
                                                           21          • there is no allegation that the Director Defendants withheld information
                                                                         relevant to the work being performed by either Reliance or SRR;
                                                           22
                                                                       • there is no allegation that the Director Defendants provided inaccurate
                                                           23            information to either Reliance or SRR;
                                                           24          • there is no allegation that the Director Defendants were on notice that the SRR
                                                                         valuations were flawed in any way; and
                                                           25
                                                                       • there is no allegation that the Director Defendants were advised or believed
                                                           26            that Reliance’s review of the proposed Transaction was in any way “rushed,”
                                                                         “truncated,” or otherwise improper.
                                                           27

                                                           28


                                                                                                            8
                                                            1          To the contrary, the DOL admits that the Director Defendants (1) caused RVR to
                                                            2   retain Chartwell to provide RVR with financial advisory and investment banking services
                                                            3   in connection with the proposed Transaction; (2) caused RVR to retain Reliance to act as
                                                            4   the Plan trustee and independent fiduciary for the proposed Transaction; (3) knew that
                                                            5   Reliance engaged SRR “as an independent appraiser and financial advisor” to assist
                                                            6   Reliance in determining the fair market value of the RVR stock being purchased by the
                                                            7   Plan and the overall fairness of the Transaction to the Plan; (4) participated in face-to-
                                                            8   face and telephonic meetings with Reliance and SRR in which RVR’s operations and
                                                            9   future outlook were discussed; (5) caused Chartwell to provide relevant information to
                                                           10   Reliance and SRR; and (6) participated in multiple rounds of negotiations – over multiple
                                                           11   days – with Reliance before reaching a deal. (Compl. at ¶¶ 19-22, 43, 48). Thus, rather
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   than alleging a violation of the duty to monitor, the non-conclusory allegations of the
                           PHOENIX, ARIZONA 85016




                                                                Complaint actually establish that the Director Defendants followed a prudent process
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   with respect to the proposed Transaction and had no knowledge of any alleged breaches
LAW OFFICES




                                                           15   of fiduciary duty by Reliance. For these reasons, the Third Claim for Relief should be
                                                           16   dismissed. 7
                                                           17   7
                                                                   All of the DOL’s claims against the moving Defendants, but especially the duty to
                                                           18   monitor claim, conflict with other pronouncements by the DOL. For example, the DOL
                                                                requires that the trustee negotiating an ESOP transaction (1) be independent of the selling
                                                           19   shareholders and the employer sponsoring the plan, and (2) engage in good faith, arms-
                                                                length negotiations with the selling shareholders. See, e.g., Prop. DOL Reg. § 2510.3-
                                                           20   18, 53 Fed. Reg. 17632, 17637 (May 17, 1988) (“In considering all relevant facts and
                                                                circumstances, the Department will not view a fiduciary as having acted in good faith
                                                           21   unless (A) The fiduciary has arrived at a determination of fair market value by way of a
                                                                prudent investigation of circumstances prevailing at the time of the valuation, and the
                                                           22   application of sound business principles of evaluation; and (B) The fiduciary making the
                                                                valuation … is independent of all parties to the transaction”); Webb, 931 F. Supp. 2d at
                                                           23   947 (citing Chao v. Hall Holding Co., Inc., 285 F.3d 415 (6th Cir. 2002) (holding that
                                                                during an initial acquisition of employer stock, “ERISA explicitly requires the plan’s
                                                           24   fiduciaries to ensure that the stock is purchased for ‘adequate consideration’ by
                                                                conducting an independent investigation to determine the fair market value of the to-be-
                                                           25   acquired securities”)); see also M & R Inv. Co., Inc. v. Fitzsimmons, 685 F.2d 283, 287
                                                                (9th Cir. 1982) (“The party-in-interest prohibitions act to insure arm’s-length transactions
                                                           26   by fiduciaries of funds subject to ERISA”). Yet, the DOL’s claims in this case seem to
                                                                suggest the Director Defendants (i.e., the selling shareholders) should have somehow
                                                           27   been involved with, and knowledgeable of, Reliance’s due diligence, discussions with its
                                                                legal and financial advisors, and internal decision-making processes (i.e., its independent
                                                           28   investigation). That is the antithesis of a good faith, arms-length negotiation. See, e.g.,
                                                                Fish v. Greatbanc Trust Co., No.09-c-1668, 2016 WL 5923448, at *53 (N.D. Ill. Sept. 1,

                                                                                                             9
                                                                       C.      The DOL’s Co-Fiduciary Liability Claims Against The Director
                                                            1                  Defendants Fail As A Matter Of Law
                                                            2          The co-fiduciary liability claims asserted in the Fourth Claim for Relief against
                                                            3   the Director Defendants rest on the same conclusory allegations as the duty to monitor
                                                            4   claims and fail for the same reasons. In particular, the DOL alleges that the Director
                                                            5   Defendants violated ERISA § 405(a)(1), 29 U.S.C. § 1005(a)(1), because they
                                                            6   “knowingly participated” in Reliance’s breach of its fiduciary duties in that the Director
                                                            7   Defendants allegedly (1) “knew that Reliance failed to hire an independent appraiser,
                                                            8   rushed its investigation into the Transaction, failed to provide SRR with complete
                                                            9   information, failed to adequately investigate SRR’s valuation report, failed to negotiate
                                                           10   in good faith, and caused the Plan to purchase RVR stock for more than fair market
                                                           11   value,” and (2) did not take any action to prevent or remedy the alleged breaches by
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   Reliance. (Id. at ¶ 77).
                           PHOENIX, ARIZONA 85016




                                                                       The DOL also alleges that the Director Defendants violated ERISA § 405(a)(2),
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   29 U.S.C. § 1005(a)(2), because “[b]y failing in their duty to monitor Reliance …. [the
LAW OFFICES




                                                           15   Director Defendants] enabled Reliance to engage in a prohibited transaction and breach
                                                           16   its fiduciary duties to the Plan.” (Id. at ¶ 78).
                                                           17          Finally, the DOL alleges that the Director Defendants violated ERISA § 405(a)(3),
                                                           18   29 U.S.C. § 1005(a)(3), because “[d]espite knowing that Reliance breached its fiduciary
                                                           19   duties to the Plan … [the Director Defendants] failed to make reasonable efforts to fully
                                                           20   remedy the breaches.” (Id. at ¶ 79).
                                                           21          None of the DOL’s co-fiduciary liability claims plead “enough facts to state a
                                                           22   claim to relief that is plausible on its face” as required by Iqbal and Twombly. Indeed, as
                                                           23   explained above, the DOL has failed to plead any facts that would give rise to a
                                                           24   reasonable inference that the Director Defendants’ had any knowledge of Reliance’s
                                                           25   alleged fiduciary breaches. As such, the DOL’s Fourth Claim for Relief should be
                                                           26   dismissed.
                                                           27
                                                                2016) (“requiring defendants to inject themselves into GreatBanc’s decision-making
                                                           28   process to satisfy ERISA’s duty to monitor is contrary to the very reason an ESOP
                                                                sponsor should hire an independent fiduciary”).

                                                                                                              10
                                                                       D.     The DOL’s Non-Fiduciary Duty Claims Against The Director
                                                            1                 Defendants And Smalley Trust Defendants Fail As A Matter Of Law
                                                            2          In its Fifth Claim for Relief, the DOL asserts that the Director Defendants and the
                                                            3   Smalley Trust Defendants are liable as non-fiduciaries for knowingly participating in
                                                            4   Reliance’s alleged violations of ERISA. (Id. at ¶ 82). Although a non-fiduciary may be
                                                            5   held liable under 29 U.S.C. § 1132(a)(3) for knowingly participating in a fiduciary’s
                                                            6   violation of ERISA, Harris Tr. & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S.
                                                            7   238, 246 (2000), the DOL has failed to allege any facts that would give rise to a plausible
                                                            8   claim that the Defendants had knowledge of Reliance’s alleged fiduciary breaches.
                                                            9   Instead, the DOL repeats its tired, conclusory refrain that the moving Defendants
                                                           10   allegedly “knew that Reliance failed to hire an independent appraiser, rushed its
                                                           11   investigation into the Transaction, failed to provide SRR with complete information,
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   failed to adequately investigate and question SRR’s valuation report, failed to negotiate
                           PHOENIX, ARIZONA 85016




                                                                in good faith, and caused the Plan to purchase RVR stock for more than fair market
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   value.” (Id. at ¶ 81).
LAW OFFICES




                                                           15          Nowhere does the DOL allege facts that would give rise to a reasonable inference
                                                           16   that Defendants (1) had actual knowledge of any of the alleged misconduct by Reliance,
                                                           17   (2) ever believed that Reliance had failed to fulfill its duties, or (3) were even on notice
                                                           18   of any potential misadventure by Reliance. In fact, the Complaint does not even explain
                                                           19   how the Defendants could possibly have gained any such knowledge given that the
                                                           20   negotiations over the Plan’s purchase of the RVR stock were required to be made in good
                                                           21   faith and at arm’s-length. See n.7 supra. The failure to plead facts in support of the
                                                           22   knowledge element requires dismissal of the DOL’s Fifth Claim for Relief.
                                                           23          E.     The DOL’s Request For A Declaration Voiding The Indemnification
                                                                              Agreements As To The Director Defendants Should Be Dismissed
                                                           24

                                                           25          In its Seventh Claim for Relief, the DOL requests that the Court declare the
                                                           26   indemnification provisions of the Plan void as to the Director Defendants on the grounds
                                                           27   that these provisions could potentially require the Plan to indemnify the Director
                                                           28   Defendants for “expenses, losses, liabilities, costs, and claims arising from their breaches


                                                                                                            11
                                                            1   of ERISA fiduciary duties.” (Compl. at ¶¶ 90-91, and p. 20). Not only is such an
                                                            2   assertion premature and speculative; but, as shown above, the DOL has failed to plead
                                                            3   viable claims for breach of fiduciary duty against any of the Director Defendants.
                                                            4   Accordingly, the DOL’s Seventh Claim for Relief should be dismissed.
                                                            5          F.     RVR Should Be Dismissed From The Case
                                                            6          The Complaint alleges that RVR is named solely as a nominal defendant under
                                                            7   Rule 19(a). (Id. at ¶ 18) (“RVR is joined as a party defendant pursuant to Rule 19(a) of
                                                            8   the Federal Rules of Civil Procedure solely to assure that complete relief can be granted”).
                                                            9          As the party asserting that RVR is a necessary party, the DOL has the burden of
                                                           10   demonstrating that Rule 19(a)(1) applies here. 8 G&G Closed Circuit Events LLC v.
                                                           11   Espinoza, No.18-CV-08216-PCT, 2019 WL 1858115, at *3 (D. Ariz. Apr. 25, 2019)
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   (“The burden of establishing that joinder is necessary pursuant to Rule 19 rests with the
                           PHOENIX, ARIZONA 85016




                                                                party asserting it.”) (citations omitted). Yet, nowhere in the Complaint does the DOL
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   allege facts demonstrating that complete relief cannot be ordered by the Court without
LAW OFFICES




                                                           15   RVR being joined to the lawsuit. Accordingly, RVR should be dismissed from this case. 9
                                                           16   IV.    CONCLUSION
                                                           17          For the reasons set forth above, the Director Defendants and the Smalley Trust
                                                           18   Defendants respectfully request that their Motion be granted and that all claims asserted
                                                           19   against them in the Complaint be dismissed. RVR also requests that it be dismissed from
                                                           20   this case as the DOL has not shown that RVR is a necessary party or that complete relief
                                                           21   would not be available if RVR was dismissed from this case.
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26
                                                                8
                                                                   Rule 19(a)(1) provides that “[a] person who is subject to service of process and whose
                                                                joinder will not deprive the court of subject-matter jurisdiction must be joined as a party
                                                           27   if … in that person's absence, the court cannot accord complete relief among existing
                                                                parties.
                                                           28
                                                                9
                                                                   For the same reasons, Defendants note that the Plan should also be dismissed from the
                                                                case.

                                                                                                            12
                                                            1   RESPECTFULLY SUBMITTED this 29th day of July, 2019.
                                                            2

                                                            3                          GREENBERG TRAURIG, LLP
                                                            4
                                                                                       By:    /s/ Michael C. Mason
                                                            5                                Michael C. Mason
                                                                                             Todd D. Wozniak (admitted pro hac vice)
                                                            6                                Lindsey R. Camp (admitted pro hac vice)

                                                            7                                Attorneys for Defendants Eric Bensen, Randall
                                                                                             Smalley, Robert Smalley, Jr., Family Trust
                                                            8                                Created Under The Smalley Revocable Trust
                                                                                             Dated July 8, 2004, Marital Trust Created Under
                                                            9                                The Smalley Revocable Trust Dated July 8, 2004,
                                                                                             Survivor’s Trust Created Under The Smalley
                                                           10                                Revocable Trust Dated July 8, 2004, and RVR,
                                                                                             Inc.
                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                13
                                                            1             CERTIFICATE OF CONFERRAL RE: MOTION TO DISMISS
                                                            2         The Moving Defendants hereby certify that undersigned counsel and counsel for
                                                            3   Plaintiff have conferred via telephone to determine whether an amendment would cure
                                                            4   any of the alleged pleading deficiencies set forth in this Motion to Dismiss. Having
                                                            5   conferred, counsel for the parties are unable to agree as to whether the Complaint states
                                                            6   any viable claims against the Moving Defendants.
                                                            7         RESPECTFULLY SUBMITTED this 29th day of July, 2019.
                                                            8
                                                                                                  GREENBERG TRAURIG, LLP
                                                            9

                                                           10                                     By:    /s/ Michael C. Mason
                                                                                                        Michael C. Mason
                                                           11                                           Todd D. Wozniak (admitted pro hac vice)
                                                                                                        Lindsey R. Camp (admitted pro hac vice)
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                                                                                                        Attorneys for Defendants Eric Bensen, Randall
                                                                                                        Smalley, Robert Smalley, Jr., Family Trust
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                                                                                        Created Under The Smalley Revocable Trust
                                (602) 445-8000




                                                           14                                           Dated July 8, 2004, Marital Trust Created Under
LAW OFFICES




                                                                                                        The Smalley Revocable Trust Dated July 8, 2004,
                                                           15                                           Survivor’s Trust Created Under The Smalley
                                                                                                        Revocable Trust Dated July 8, 2004, and RVR,
                                                           16                                           Inc.

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                           14
                                                            1                        CERTIFICATE OF SERVICE
                                                            2   I hereby certify that on July 29, 2019, I electronically transmitted the attached
                                                                document to the Clerk's Office using the CM/ECF System for filing and transmittal of
                                                            3   a Notice of Electronic Filing to the following CM/ECF registrants:
                                                            4                        Eric C. Lund
                                                                                     Brendan Ballard
                                                            5                        U.S. Dept. of Labor, Office of the Solicitor
                                                                                     Plan Benefits Security Division
                                                            6                        P.O. Box 1914
                                                                                     Washington, D.C. 20013
                                                            7                        lund.eric@dol.gov
                                                                                     ballard.brendan@dol.gov
                                                            8                        Attorneys for Plaintiff, R. Alexander Acosta Secretary of Labor
                                                            9
                                                                                     Jessica R. Maziarz
                                                           10                        Bryan Cave Leighton Paisner LLP – Phoenix, AZ
                                                                                     1 N. Central Avenue, Suite 2100
                                                           11                        Phoenix, AZ 85004
                                                                                     Jessica.maziarz@bclplaw.com
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                                                                                     William B. Brockman
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13                        Bryan Cave Leighton Paisner LLP – Atlanta, GA
                                                                                     One Atlantic Center
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                                                     1201 W. Peachtree Street, NW, 14th Floor
                                                                                     Atlanta, GA 30309
                                                           15                        Bard.brockman@bclplaw.com
                                                           16                        Attorneys for Defendant Reliance Trust Company
                                                           17

                                                           18                                      By: /s/ Tammy Mowen
                                                                                                      Employee, Greenberg Traurig, LLP
                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                     15
